      Case 2:20-cv-03387-ER Document 47 Filed 03/19/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAQUETA WILLIAMS,                        :   CIVIL ACTION
                                         :   NO. 20-03387
          Plaintiff,                     :
                                         :
     v.                                  :
                                         :
ROC NATION, LLC, et al.,                 :
                                         :
          Defendants.                    :


                                 ORDER

          AND NOW, this 18th day of March, 2021, upon

consideration of Plaintiff’s Notice of Voluntary Dismissal, it

is hereby ORDERED that the Notice (ECF No. 46) is STRICKEN and

VACATED for failure to comply with Federal Rule of Civil

Procedure 41(a)(1)(A) in that Defendants have served an Answer

and the proposed stipulation is not signed by all parties who

have appeared.



     AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
